DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, and 10-16 are allowed over the prior art of record.

Authorization for this examiner’s amendment was given in an interview with James Morris on February 25, 2021.
The application has been amended as follows: 
I.	In the claim 1, line 24, after “second tier”, insert -- so that routing between the interconnection nodes of the one or more first circuit elements and the interconnection nodes of the one or more second circuit elements can be performed --.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 26, 2021